Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 16-20 were withdrawn from further consideration (see below).
Claims 1-15 are under consideration. 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12 April 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden on the Office.  This is not found persuasive because there is serious search burden since proteins and nucleic acids are searched in different databases. Further, the examination of each group requires consideration of different patentability issues.
The requirement is still deemed proper and is therefore made FINAL.

Claims 16-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 April 2021.

Applicant’s election of target “EGFR” for Species Election 1; and “7D12-CDoem3” fusion protein for Species Election 2 which corresponds to SEQ ID NO: 40,  in the reply filed on 12 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Objections
Claims 3, 5, 6, 8, 9, and 10 are objected to because of the following informalities: “the sdAb or functional variant thereof” and “the CD protein or functional variant thereof” should read “the sdAb or the functional variant thereof” and “the CD protein or the functional variant thereof”, respectively.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: in subpart (d), only one SEQ ID NO is listed instead of a listing or a group of alternatives following “selected from the group consisting of”. It is suggested that Applicant amend subpart (d) to “(d) a CDR1 comprising the amino acid sequence of SEQ ID NO: 208, a CDR2 comprising the amino acid sequence of SEQ ID NO: 209, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 210; or”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “a yeast CD” in line 2 should read “a yeast CD protein”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “Cancer-testis (CT) antigens” in line 10, and the claim also recites “(e.g. NY-ESO-1, MAGE-A3, MAGE-A1)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, e.g., claim 12 recites the broad recitation “Epitope 1”, and the claim also recites in parentheses “(e.g. SEQ ID NO:63)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Furthermore, if required, does Epitope 1 comprise or consist of SEQ ID NO:63?




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10, 12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  

In the instant case, the claims are directed to a genus of a fusion protein comprising formula I or formula II, wherein: formula I is N-(L)n-C; and formula II is C-(L)n-N; wherein N is a single-domain antibody (sdAb) or a functional variant thereof, L is a peptide linker, n=0-50, and C is a cytosine deaminase (CD) protein or a functional variant thereof. Even though instant specification disclosed 14 sdAb antibodies and a few CD proteins (Figure 2B), this cannot be considered as “a representative number of species falling within the scope of genus” because the instant claims are so broadly claimed. Instant claim 1 and the dependent claims are so broadly claimed that they encompass all the possible fusion proteins wherein the sdAb antibodies bind to all the variants thereof.
Notably, claim 4 lists 123 different target antigens. Instant specification disclosed fusion proteins wherein the target is VEGFR2, EGFR, HER2, CEA or HER3 (Figure 2B). The only five target antigens disclosed by instant specification cannot be considered as a representative number of species falling within the scope of instant claim 4. Therefore, instant specification does not provide an adequate written description for instant claim 4.
Claims 5-6 recite specific sequences for sdAb portion of the fusion protein, but the specific sequences for linker and CD protein portion are not defined. Thus a few CD proteins and linker sequences disclosed by instant specification cannot be considered as a representative number of species falling with the scope of genus of the fusion protein broadly claimed by instant claims.
Claims 9-10 recite specific sequences for CD protein portion of the fusion protein, but not the functional variant and specific sequence for sdAb portion or functional variant thereof is not defined. Thus instant specification does not provide an adequate written description for the instant claims 9-10. Notably, the specification does not allow one of skill in the art to immediately envision, recognize or identify functional variants thereof or sdAb antibodies that bind to each and every antigen or functional variants of the Cd protein.
In view of the aforementioned case law and in view of the lack of any specific description for the fusion protein, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamboni et al (International Journal of Oncology, 30 June 2008, vol. 32, No.6, pages 1245-1251; IDS) and Gainkam et al (The Journal of Nuclear Medicine, 31 May 2008, vol.49, No.5, pages 77-85; IDS). 
Regarding claims 1, 2 and 8, Zamboni et al teaches a fusion protein between a single chain variable fragment (scFv) human antibody (E8) specific for CEA cell surface antigen and yeast cytosine deaminase (abstract).

Regarding claims 1 and 3-5, Gainkam et al teaches anti-EGFR nanobodies Tc-7C12 and Tc-7D12 (abstract). Gainkam et al teaches anti-EGFR 7D12 nanobody comprising CDR1-3 which are same amino acid sequence as SEQ ID NO: 40, 41 and 42 of instant application, respectively (Figure 1).  
Regarding claim 6, Gainkam et al teaches 7D12 sequence which contains SEQ ID NO: 27 of instant application and c-Myc and His6 tag attached to it (see Figure 1 of Gainkam et al). Therefore, Gainkam et al teaches SEQ ID NO: 27 of instant application.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Zamboni et al and Gainkam et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would substitute scFv single chain antibody portion of fusion protein of Zamboni et al with anti-EGFR single domain antibody taught by Gainkam et al in order to provide an alternative antibody-cytosine deaminase fusion protein. In this case, there is simple substitution of one known element for another to obtain predictable results.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-6, 8, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamboni et al (International Journal of Oncology, 30 June 2008, vol. 32, No.6, pages 1245-1251; IDS) and Gainkam et al (The Journal of Nuclear Medicine, 31 May 2008, vol.49, No.5, pages 77-85; IDS) as applied to claims 1-6 and 8 above, and further in view of US patent No. 10035983 (hereinafter patent ‘983; PTO-892).
Regarding claims 1-6 and 8, teachings of Zamboni et al and Gainkam et al were discussed above.
However, Zamboni et al and Gainkam et al do not teach SEQ ID NO: 21 for CD protein.
Regarding claim 9, patent ‘983 teaches SEQ ID NO: 2 which is 100% identical to SEQ ID NO: 21 of instant application (see below for Result 1 of 21.rai).
Regarding claim 15, patent ‘983 teaches a pharmaceutical composition and pharmaceutically acceptable carrier (column 36, lines 18-45).

Result 1 of 21.rai

    PNG
    media_image1.png
    511
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    250
    588
    media_image2.png
    Greyscale



	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamboni et al (International Journal of Oncology, 30 June 2008, vol. 32, No.6, pages 1245-1251; IDS) and Gainkam et al (The Journal of Nuclear Medicine, 31 May 2008, vol.49, No.5, pages 77-85; IDS) as applied to claims 1-6 and 8 above, and further in view of US patent No. 10000553 (hereinafter patent ‘553; PTO-892).
Regarding claims 1-6 and 8, teachings of Zamboni et al and Gainkam et al were discussed above.

Regarding claim 7, patent ‘553 teaches SEQ ID NO: 132 which is same amino acid sequence as SEQ ID NO: 188 of instant application (see below for Result 1 of 188.rai).

Result 1 of 188.rai

    PNG
    media_image3.png
    428
    641
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Zamboni et al, Gainkam et al and patent ‘553 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would substitute (SSSSG)x3 linker with (GGGGS)x3 linker taught 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Allowable Subject Matter
Claims 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form as drawn to the elected species including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: sequence search with SEQ ID NO: 19 shows that there is no prior art for the fusion protein of SEQ ID NO: 19.


Conclusion
 No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Brad Duffy/Primary Examiner, Art Unit 1643